IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR- 64,360-02


EX PARTE ARTHUR LEE BURTON





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 760321-B IN THE 338TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



 Per Curiam.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In June 1998, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and
the trial court, accordingly, set punishment at death.  Applicant filed the instant application in
which he challenges the validity of his conviction and punishment.  Subsequently, on direct
appeal, this Court affirmed applicant's conviction but reversed and remanded for a new
punishment trial.  Burton v. State, AP-73,204 (Tex. Crim. App. March 7, 2001)(not designated
for publication).  Applicant was retried on punishment and sentenced to death a second time
on September 6, 2002.  This Court affirmed applicant's second punishment judgment.  Burton
v. State, AP-73,204 (Tex. Crim. App. May 19, 2004)(not designated for publication).
	Applicant presents sixteen allegations in this application in which he challenges the
validity of his conviction and punishment.  The trial judge entered findings of fact and
conclusions of law, and recommended that relief be denied.  We have reviewed the record and
we adopt the trial judge's findings.  Based upon the trial court's findings and conclusions and
our own review, the relief sought is denied.
		IT IS SO ORDERED THIS THE  7th DAY OF NOVEMBER, 2007.

Do Not Publish